DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (claims 10-17) in the reply filed on 5/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,132,848 to Sekine.
Regarding claim 10 Sekine discloses a material transport cart comprising: a cart body (1); a material support body (3) coupled to the cart body; a wheel (11/12) coupled to the cart body; a motor (15) operable to drive the wheel; a powered lift assembly (2) coupled to the cart body and to the material support body, the powered lift assembly operable to lift the material support body relative to the cart body (see figure 2);
Sekine does not explicitly disclose a removable battery electrically coupled to and operable to supply power to both the motor and the powered lift assembly as the power supply is not explicitly mentioned.
That said removeable batteries are well known and a power supply is necessary to power both the electric motor and the electric lift assembly.  As such, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Sekine, to include a removable battery electrically coupled to and operable to supply power to both the motor and the powered lift assembly as the power supply is not explicitly mentioned, because batteries are well known and the cart requires a mobile power source to function as intended.
Regarding claim 11 Sekine discloses the motor includes an electric motor (15); and the powered lift assembly includes a hydraulically operated powered lift assembly having an electrically powered hydraulic pump and a hydraulic lift cylinder (col. 2 lines 47-50).
Regarding claim 17 Sekine discloses a longitudinal centerline defined by the material support body; a mount member coupled to the cart body (1c); a handle (5) pivotably coupled to the mount member about a pivot point lateral to the longitudinal centerline (rotation via torque sensor 6).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of US 2,536,561 to Mickam.
Sekine discloses all the limitations of the claims (see above) but only shows a flat load deck and thus does not disclose:
Regarding claim 12 the material support body includes a first material support body section and a second material support body section hingedly connected to the first material support body section.
Regarding claim 13 the first material support body section and the second material support body section rotatably move from a flatbed mode to a material containment mode.
Regarding claim 14 the material containment mode includes the first material support body section and the second material support body section forming a generally concave material support surface.
	Regarding claim 15 the material containment mode includes the first material support body section and the second material support body section forming a generally V-shaped support surface.
Regarding claim 16 at least one material containment barrier pivotably connected to the material support body.
	Sekine teaches a cart including:
Regarding claim 12 the material support body includes a first material support body section (see figure 3, 34) and a second material support body section (32) hingedly connected to the first material support body section (see figures 3 and 4).
Regarding claim 13 the first material support body section and the second material support body section rotatably move from a flatbed mode (see figure 4) to a material containment mode (see figure 3).
Regarding claim 14 the material containment mode includes the first material support body section and the second material support body section forming a generally concave material support surface (see figure 3).
	Regarding claim 15 the material containment mode includes the first material support body section and the second material support body section forming a generally V-shaped support surface (see figure 3).
Regarding claim 16 at least one material containment barrier pivotably connected to the material support body (see figures 3 and 4).
Mickam includes the features discussed above to handle the movement as well as loading and unloading of rolls of material.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Sekine, to include the material support body includes a first material support body section and a second material support body section hingedly connected to the first material support body section, the first material support body section and the second material support body section rotatably move from a flatbed mode to a material containment mode, the material containment mode includes the first material support body section and the second material support body section forming a generally concave material support surface, the material containment mode includes the first material support body section and the second material support body section forming a generally V-shaped support surface, at least one material containment barrier pivotably connected to the material support body in order to handle the movement as well as loading and unloading of rolls of material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619